DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour on July 20, 2022.

The following claims have been amended as follows:

1.	(Currently Amended) A method of wireless communication performed by a user equipment (UE), comprising:
determining a set of beams, for which a corresponding uplink beam indication is not configured, associated with a set of transmit-receive points (TRPs) based at least in part on at least one of: 
a first value, associated with a first beam of the set of beams, of a transmission configuration indicator (TCI) codepoint mapping and a second value, associated with a second beam of the set of beams, of the TCI codepoint mapping when the UE is operating in a single downlink control information (DCI) configuration for the set of TRPs,
a TCI state of a control resource set (CORESET) having a same index value as a TRP, of the set of TRPs, when the UE is operating in a multi-DCI configuration for the set of TRPs, 
a TCI state of a physical downlink shared channel (PDSCH) beam with a same TRP index as the TRP when the multi-DCI configuration is determined, or
a physical uplink control channel (PUCCH) resource with the same TRP index as the TRP and with a configured corresponding uplink beam indication when the multi-DCI configuration is determined; and
communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams.

2.	(Original) The method of claim 1, wherein the set of beams includes a pathloss reference signal.

3.	(Original) The method of claim 1, wherein the corresponding uplink beam indication includes a spatial relationship or an uplink transmission configuration indicator state.

4.	(Currently Amended) The method of claim 1, further comprising:
determining the single DCI configuration for the set of TRPs,
wherein the TRP is a first TRP, and
wherein determining the set of beams comprises:
determining, based at least in part on the single DCI configuration, [[a]] the first beam for the first TRP based at least in part on the first value of the TCI codepoint mapping; and
determining, based at least in part on the single DCI configuration, [[a]] the second beam for a second TRP, of the set of TRPs, based at least in part on the second value of the TCI codepoint mapping.

5.	(Currently Amended) The method of claim 1, further comprising:
determining the multi-DCI configuration for the set of TRPs,
wherein determining the set of beams comprises:
determining, for the TRP and based at least in part on determining the multi-DCI configuration, the first beam based at least in part on the first beam being associated with the TCI state of the CORESET having the same index value as the TRP.

6.	(Currently Amended) The method of claim 1, further comprising:
determining the multi-DCI configuration for the set of TRPs,
wherein determining the set of beams comprises:
determining, for the TRP and based at least in part on determining the multi-DCI configuration, the first beam used to receive a PDSCH from the same index value as the TRP.

7.	(Currently Amended) The method of claim 6, wherein the first beam is determined based at least in part on a scheduling offset between a scheduling PDCCH and a scheduled PDSCH being less than a beam switch latency threshold. 

8.	(Canceled)

9.	(Currently Amended) The method of claim 1, further comprising:
determining the multi-DCI configuration for the set of TRPs,
wherein determining the set of beams comprises:
determining, for the TRP and based at least in part on determining the multi-DCI configuration, the first beam based at least in part on the TCI state of the PDSCH beam with the same TRP index as the TRP.

10.	(Currently Amended) The method of claim 1, further comprising:
determining the multi-DCI configuration for the set of TRPs,
wherein determining the set of beams comprises:
determining, for the TRP and based at least in part on determining the multi-DCI configuration, the first beam used for the PUCCH resource with the same TRP index as the TRP and with the configured corresponding uplink beam indication.

11.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on a corresponding beam for receiving a PDSCH.

12.	(Currently Amended) The method of claim 11, wherein the first beam is determined based at least in part on a scheduling offset between a scheduling PDCCH and a scheduled PDSCH being less than a beam switch latency threshold. 

13.	(Currently Amended) The method of claim 1, 
wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on an active TCI state of [[a]] the CORESET.

14.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on a TCI state of a scheduling PDCCH associated with scheduling [[the]] an aperiodic sounding reference signal.

15.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on the PDSCH beam for the aperiodic sounding reference signal or the PUCCH that is not scheduled by the PDCCH.

16.	(Currently Amended) The method of claim 15, wherein the first beam is determined based at least in part on a scheduling offset between a scheduling PDCCH and a scheduled PDSCH being less than a beam switch latency threshold. 

17.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on a quasi-co-location assumption of a CORESET.

18.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on a pathloss reference signal.

19.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on an active TCI state of a CORESET that is configured on a cell of the beam.

20.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on an active PDSCH TCI state for a cell of the beam.

21.	(Previously Presented) The method of claim 20, wherein the cell does not have a CORESET configuration.

22.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on a medium access control (MAC) control element selection.

23.	(Currently Amended) The method of claim 1, wherein determining the set of beams comprises:
determining, for the TRP, the first beam based at least in part on an active TCI state of a PDSCH or a medium access control (MAC) selection.

24.	(Currently Amended) A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the one or more processors configured to:
determine a set of beams, for which a corresponding uplink beam indication is not configured, associated with a set of transmit-receive points (TRPs) based at least in part on at least one of:
a first value, associated with a first beam of the set of beams, of a transmission configuration indicator (TCI) codepoint mapping and a second value, associated with a second beam of the set of beams, of the TCI codepoint mapping when the UE is operating in a single downlink control information (DCI) configuration for the set of TRPs,
a TCI state of a control resource set (CORESET) having a same index value as a TRP, of the set of TRPs, when the UE is operating in a multi-DCI configuration for the set of TRPs, 
a TCI state of a physical downlink shared channel (PDSCH) beam with a same TRP index as the TRP when the multi-DCI configuration is determined, or
a physical uplink control channel (PUCCH) resource with the same TRP index as the TRP and with a configured corresponding uplink beam indication when the multi-DCI configuration is determined; and
communicate with the set of TRPs using the set of beams based at least in part on determining the set of beams.

25.	(Original) The UE of claim 24, wherein the set of beams includes a pathloss reference signal.

26.	(Original) The UE of claim 24, wherein the corresponding uplink beam indication includes a spatial relationship or an uplink transmission configuration indicator state.

27.	(Currently Amended) The UE of claim 24, 
wherein the TRP is a first TRP, and
wherein the one or more processors are further configured to:
determine the single DCI configuration for the set of TRPs[[;]], and
wherein the one or more processors, to determine the set of beams, are configured to:
determine, based at least in part on the single DCI configuration, [[a]] the first beam for the first TRP based at least in part on the first value of the TCI codepoint mapping; and
determine, based at least in part on the single DCI configuration [[a]] the second beam for a second TRP, of the set of TRPs, based at least in part on the second value of the TCI codepoint mapping.

28.	(Currently Amended) The UE of claim 24, wherein the one or more processors are further configured to:
determine the multi-DCI configuration for the set of TRPs; and
wherein the one or more processors, to determine the set of beams, are configured to:
determine, for the TRP and based at least in part on determining the multi-DCI configuration, the first beam based at least in part on the first beam being associated with the TCI state of the CORESET having the same index value as the TRP.

29.	(Currently Amended) A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to:
determine a set of beams, for which a corresponding uplink beam indication is not configured, associated with a set of transmit-receive points (TRPs) based at least in part on at least one of: 
a first value, associated with a first beam of the set of beams, of a transmission configuration indicator (TCI) codepoint mapping and a second value, associated with a second beam of the set of beams, of the TCI codepoint mapping when the UE is operating in a single downlink control information (DCI) configuration for the set of TRPs,
a TCI state of a control resource set (CORESET) having a same index value as a TRP, of the set of TRPs, when the UE is operating in a multi-DCI configuration for the set of TRPs, 
a TCI state of a physical downlink shared channel (PDSCH) beam with a same TRP index as the TRP when the multi-DCI configuration is determined, or
a physical uplink control channel (PUCCH) resource with the same TRP index as the TRP and with a configured corresponding uplink beam indication when the multi-DCI configuration is determined; and
communicate with the set of TRPs using the set of beams based at least in part on determining the set of beams.
30.	(Currently Amended) An apparatus for wireless communication, comprising:
means for determining a set of beams, for which a corresponding uplink beam indication is not configured, associated with a set of transmit-receive points (TRPs) based at least in part on at least one of: 
a first value, associated with a first beam of the set of beams, of a transmission configuration indicator (TCI) codepoint mapping and a second value, associated with a second beam of the set of beams, of the TCI codepoint mapping when the apparatus is operating in a single downlink control information (DCI) configuration for the set of TRPs,
a TCI state of a control resource set (CORESET) having a same index value as a TRP, of the set of TRPs, when the apparatus is operating in a multi-DCI configuration for the set of TRPs, 
a TCI state of a physical downlink shared channel (PDSCH) beam with a same TRP index as the TRP when the multi-DCI configuration is determined, or
a physical uplink control channel (PUCCH) resource with the same TRP index as the TRP and with a configured corresponding uplink beam indication when the multi-DCI configuration is determined; and
means for communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams.

31.	(Currently Amended) The UE of claim 24, wherein the one or more processors are further configured to:
determine the multi-DCI configuration for the set of TRPs; and
wherein the one or more processors, to determine the set of beams, are configured to:
determine, for the TRP and based at least in part on determining the multi-DCI configuration, the first beam based at least in part on the TCI state of the PDSCH beam with the same TRP index as the TRP.

                        
          

                                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-31 (renumbering as 1-30 respectively) are allowed.

Claims 1, 24, 29, 30 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining a set of beams, for which a corresponding uplink beam indication is not configured, associated with a set of transmit-receive points (TRPs) based at least in part on at least one of: 
a first value, associated with a first beam of the set of beams, of a transmission configuration indicator (TCI) codepoint mapping and a second value, associated with a second beam of the set of beams, of the TCI codepoint mapping when the UE is operating in a single downlink control information (DCI) configuration for the set of TRPs,
a TCI state of a control resource set (CORESET) having a same index value as a TRP, of the set of TRPs, when the UE is operating in a multi-DCI configuration for the set of TRPs, 
a TCI state of a physical downlink shared channel (PDSCH) beam with a same TRP index as the TRP when the multi-DCI configuration is determined, or
a physical uplink control channel (PUCCH) resource with the same TRP index as the TRP and with a configured corresponding uplink beam indication when the multi-DCI configuration is determined; and communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473